DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-3, and 6-23 remain pending. 
(b) Claims 4 and 5 are canceled by the Applicant without prejudice.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 01/06/2021. The Applicant’s claims 1-3 and 6-23 remain pending. The Applicant amends claims 1-3, 7-15, and 21-23. The Applicant cancels claims 4 and 5.
(a) The Applicant, via the claim amendments filed on 01/06/2021, has overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objections.
(b) The Applicant, via the claim amendments filed on 01/06/2021, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a cloud-based vehicle diagnostic application service in communication with said local processing system via a communications pathway, said cloud-based virtualized vehicle diagnostic application service responsive to a request, from said local processing system, containing an identification of said vehicle undergoing service, to establish a virtual processing system configured with a vehicle-specific configured with a vehicle-specific software application selected from a software archive
The Examiner agrees with the Applicant’s Remarks submitted on 01/06/2021. More specifically, the Examiner agrees with the Applicant’s arguments on pages 11 and 12. The cited references (i.e., Thoppae, Margol, and Hoover) do not teach a cloud-based virtualized vehicle diagnostic application service. The Applicant’s invention creates a virtualized scanning apparatus based off a physical scanning apparatus (see Applicant’s Paragraph [0026]). 
Thoppae (U.S. P.G. Publication 2016/0335816) teaches a cloud based vehicle diagnostic application / service, wherein the network (i.e., cloud) is in communication with the local processing system to run a vehicle specific diagnostic software application which is started via a service technician (Thoppae, Paragraphs 0023-0026 and Figures 1, 2, 9-11). However, Thoppae does not teach the vehicle service system to include a virtual processing system
Margol (U.S. P.G. Publication 2011/0106374) teaches a vehicle programming system wherein the vehicle and outside processing system (i.e., scanner or computer) are in bi-directional communication (Margol, Paragraphs 0074, 0078, and 0088 and Figure 2). However, Margol does not teach the vehicle service system to include a virtual processing system.
Hoover (U.S. P.G. Publication teaches a vehicle service system wherein the processing system may be implemented via virtual machine technologies (i.e., virtual processing) (Hoover, Paragraph 0027). However, Hoover’s virtual processing is not the same as cloud-based virtualized vehicle diagnostic application service
As a result, Thoppae, Margol, and Hoover) both separately and combined do not teach “a cloud-based vehicle diagnostic application service in communication with said local processing system via a communications pathway, said cloud-based virtualized vehicle diagnostic application service responsive to a request, from said local processing system, containing an identification of said vehicle undergoing service, to establish a virtual processing system configured with a vehicle-specific configured with a vehicle-specific software application selected from a software archive,” as recited in claim 1.
Independent claim 12, 17, and 21 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2, 3, 6-16, 17-20, and 22-23 are allowable for depending upon allowable claims 1, 12, 17, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.J.C./Examiner, Art Unit 3667         

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667